Citation Nr: 1525721	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-01 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable evaluation for Tourette Syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to March 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran limited his appeal solely to the issue listed on the title page.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Regarding the issue of an initial compensable rating for Tourette Syndrome, the Veteran's representative submitted a July 2014 informal hearing presentation arguing that a September 2013 VA examination "is inadequate for rating purposes and a new examination needs to be conducted."  Specifically, the representative stated that the VA examiner did not adequately address the severity of the Veteran's tics or the Veteran's contentions.

The Board notes that in his January 2014 substantive appeal, the Veteran asserts that he "has headaches and migraines that accompany the [Tourette Syndrome] though the sudden movements of the head, shoulders and face [and] are treated with ibuprofen."  The Veteran also stated that he has frequent sleep disturbances related to such headaches and migraines and that the disability affects his gait, which was incorrectly noted as normal in the September 2013 VA examination report.  Therefore, the Board finds it necessary to remand the claim for new VA examination in order to assess the current state of his Tourette Syndrome.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, it appears that the Veteran's service treatment records (STRs) are incomplete.  In the February 2012 rating decision, the RO specifically mentioned December 2005 and October 2007 STRs pertaining to treatment of a tic disorder.  However, after a thorough review of the claims file, it does not appear that those records are currently associated with the claims file, and thus, those records should be located on remand.

Moreover, included in the STRs is a private treatment record dated December 5, 2001, from North Texas Neurology Associates indicating that the Veteran was scheduled to see D.R. Bartel, M.D., in 6 to 12 months.  The claims file does not appear to contain any other treatment records from North Texas Neurology Associates or Dr. Bartel, and thus, such additional records, if any, should also be requested on remand.

In light of the remand, any relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his tic disorder or Tourette Syndrome.  After securing any necessary releases, request any records identified which are not duplicates of those contained in the claims file.

Specifically, obtain all relevant, updated VA treatment records, the December 2005 and October 2007 STRs cited by the RO in the February 2012 rating decision, and records from North Texas Neurology Associates and/or D.R. Bartel, M.D.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current level of severity of the Veteran's service-connected Tourette Syndrome.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

In specifically opining whether the Veteran's tics are characterized as mild, moderate, or severe, the examiner should consider the tics' frequency, severity, and muscle groups involved and the Veteran's contentions that the tics affect his head, shoulders, and face and affect his sleep and gait.  All opinions expressed should be accompanied by supporting rationale.

3.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

